





GENTEX CORPORATION
PERFORMANCE SHARE AWARD AGREEMENT




1.The Award and the Plan. As of the Date of Grant, Gentex Corporation ("Gentex")
grants to you the right to earn the number of Shares (the "Performance Shares")
set forth in the Officer Award Notification preceding or accompanying this
Performance Share Award Agreement (the "Agreement"), to be issued to you based
on the achievement of certain specified Performance Objectives approved by
Gentex and as set forth in the Award Notification. Certain terms used in this
Agreement are defined in Section 23. Any undefined terms in this Agreement
appearing as defined terms will have the same meaning as they do in the Gentex
Corporation 2019 Omnibus Incentive Plan, as amended and/or restated from time to
time (the "Plan") or Long-Term Incentive Plan ("LTIP") adopted pursuant thereto.
Gentex will provide a copy of the Plan or the LTIP to you upon request.


2.Earning of Performance Shares.


(a)Performance Objectives: Your right to receive Performance Shares will be
contingent upon the achievement of the Performance Objectives at the Threshold,
Target, and Maximum levels set forth in the Officer Award Notification and will
be measured over the Performance Period set forth therein.


(b)Below Threshold: If, upon the conclusion of a Performance Period, Gentex's
performance for the Performance Period falls below the Threshold level, as set
forth in the Performance Objectives, no Performance Shares for the Performance
Period will become earned.


(c)Threshold: If, upon the conclusion of a Performance Period, Gentex's
performance for the Performance Period equals the Threshold level, as set forth
in the Performance Objectives, that certain portion of the Performance Shares,
as set forth in the Officer Award Notification will become earned.


(d)Between Threshold and Target: If, upon the conclusion of a Performance
Period, Gentex's performance exceeds the Threshold level, but is less than the
Target level, as set forth in the Performance Objectives, the number of
Performance Shares as set forth in the Officer Award Notification for the
Performance Period, based on linear interpolation, will become earned.


(e)Target: If, upon the conclusion of the Performance Period, Gentex's
performance for the Performance Period equals the Target level, as set forth in
the Performance Objectives, the Performance Shares as set forth in the Officer
Award Notification for the Performance Period will become earned.


(f)Between Target and Maximum: If, upon the conclusion of the Performance
Period, Gentex's performance exceeds the Target level, but is less than the
Maximum level, as set forth in the Performance Objectives, the Performance
Shares as set forth in the Officer Award Notification, based on linear
interpolation, will become earned.


(g)Equals or Exceeds Maximum: If, upon the conclusion of the Performance Period,
Gentex's performance for the Performance Period equals or exceeds the Maximum
level, as set forth in the Performance Objectives, the Performance Shares set
forth in the officer Award Notification will become earned (subject to any cap
set by the Board or the Compensation Committee).


(h)Conditions; Determination of Earned Award: Except as otherwise provided in
this Agreement, your right to receive any Performance Shares is contingent upon
your remaining in the continuous employ of Gentex through the end of the entire
Performance Period. Following a Performance Period, the Board or the
Compensation Committee will determine whether and to what extent the goals
relating to Performance Objectives have been satisfied for the Performance
Period and will determine the number of Performance Shares that will have become
earned hereunder. Notwithstanding the foregoing, to the extent it would not
cause imposition of a tax under Section 409A of the Code, Gentex may accelerate
the vesting of the Performance Shares at any time in part or in full.


(i)Modification of Management Objectives: If Gentex determines that a change in
the business, operations, corporate structure or capital structure of Gentex,
the manner in which it conducts business or other events or circumstances render
the measurement of the Performance Objectives to be unsuitable, the





--------------------------------------------------------------------------------





Committee may modify the calculation of the Performance Objectives or the
related minimum acceptable level of achievement, in whole or in part, as the
Committee deems appropriate.


3.Effect of Termination Due to: Death, or Disability, or Change in Control;
Retirement, or Resignation with Good Reason, or Without Cause: Notwithstanding
Section 2(h), if, during the Performance Period, but before the payment of any
Performance Shares as set forth in Section 5, your employment with Gentex is
terminated: (a) by reason of death, or Disability, or a Change in Control
otherwise occurs, you will be entitled to receive the number of Performance
Shares as determined in Section 2 at the conclusion of the Performance Period as
if you had remained employed at Gentex through the end of the Performance
Period, based on actual performance while employed and based on the assumption
that Target performance was met for the remaining years of the Performance
Period; or (b) by Retirement, resignation with Good Reason, or without Cause,
you will be entitled to receive the number of Performance Shares as determined
in Section 2 at the conclusion of the Performance Period as if you had remained
employed at Gentex through the end of the Performance Period, based on the
actual performance while employed. In the event of termination of employment
with Gentex or any Subsidiary in any other manner during the Performance Period,
you will forfeit all Performance Shares.


4.Forfeiture of Award. Except to the extent you have earned the right to receive
Performance Shares pursuant to Sections 2 or 3 hereof, your right to receive
Performance Shares will be forfeited automatically and without further notice on
the date that you cease to be an employee of Gentex prior to the last day of the
entire Performance Period or, in the event that Section 3 applies, on the date
on which the Change in Control occurs.


5.Payment of Performance Shares.


(a)Except as provided in Sections 5(b) and 5(c), each Performance Share earned
as provided in Section 2 hereof will be paid to you in a share of Common Stock,
in the calendar year immediately following the close of the entire Performance
Period to which the award relates, but in no event later than two and one-half
(2 1/2) months after the close of the Performance Period.


(b)The Performance Shares earned due to death will be paid to you your executor
or administrator, as the case may be, in shares of Common Stock in the calendar
year immediately following the last day of the entire Performance Period, but in
no event later than two and one-half (2 1/2) months after the close of the
Performance Period to which the award relates.


(c)The prorated portion of the Performance Shares earned pursuant to Section 3
will be paid to you in shares of Common Stock, in the discretion of Gentex, as
soon as practicable following the Change in Control, but in no event later than
two and one-half (2 1/2) months following the end of the year in which the
Change in Control occurs.


6.Transferability. Neither the Performance Shares granted hereby nor any
interest therein will be transferable or assignable other than by will or the
laws of descent and distribution prior to payment.


7.Right to Terminate Employment. Nothing contained in this Agreement will confer
upon you any right with respect to continuance of employment by Gentex, nor
limit or affect in any manner the right of Gentex to terminate the employment or
adjust your compensation.


8.Taxes and Withholding. To the extent that Gentex is required to withhold any
federal, state, local or foreign taxes in connection with the delivery of shares
of Common Stock to you or any other person under this Agreement, and the amounts
available to Gentex for such withholding are insufficient, it will be a
condition to the receipt of such delivery that you will pay such taxes or make
arrangements that are satisfactory to Gentex for payment thereof. You may elect
to have the number of shares of Common Stock to be delivered to you reduced
(based on the Market Value Per Share as of the date the Performance Shares
become payable) to provide for the taxes required to be withheld, with any
fractional shares that would otherwise be delivered being rounded up to the next
nearest whole share. In no event, however, will the Market Value Per Share of
the shares of Common Stock to be withheld pursuant to this Section to satisfy
applicable withholding taxes in connection with the benefit exceed the minimum
amount of taxes required to be withheld.







--------------------------------------------------------------------------------





9.Payment of Dividends. No dividends will be paid with respect to any
Performance Shares until such Performance Shares are earned by and paid to you
in the form of shares of Common Stock as provided in this Agreement. With
respect to Performance Shares actually earned by and paid to you hereunder, from
and after the Date of Grant and until the time when such Performance Shares
become nonforfeitable, you will be entitled to an additional number of
Performance Shares (rounded to the nearest whole number) determined by dividing
(A) the product of (i) the dollar amount of the cash dividends paid per share of
common stock during such period and (ii) the total number of Performance Shares
that become nonforfeitable, by (B) the Market Value Per Share on the date such
Performance Shares become nonforfeitable. Such dividend equivalents (if any)
will be subject to the same terms and conditions and will be settled in the same
manner and at the same time as the Performance Shares to which they relate.


10.Adjustments. Gentex will make any adjustments in the number of Performance
Shares or other securities covered by this Agreement that Gentex may determine
to be equitably required to prevent any dilution or expansion of your rights
under this Agreement that otherwise would result from any (a) stock dividend,
stock split, reverse stock split, combination of shares, recapitalization or
other change in the capital structure of Gentex, (b) merger, consolidation,
spin-off, split-off, spin-out, split-up, separation, reorganization, partial or
complete liquidation involving Gentex or other distribution of assets, issuance
of rights or warrants to purchase securities of Gentex, or (c) other transaction
or event having an effect similar to any of those referred to in Sections 10(a)
or 10(b). Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence will occur, Gentex may provide
in substitution of any or all of your rights under this Agreement such
alternative consideration as Gentex may determine in good faith to be equitable
under the circumstances.


11.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan be exempt from or comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to you. This Agreement and the
Plan will be administered in a manner consistent with this intent.


12.Compliance with Law. Notwithstanding any other provision of this Agreement,
the Performance Shares covered by this Agreement will not be paid if the payment
thereof would result in violation of any applicable federal or state securities
law.


13.Amendments. Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment will adversely affect your rights under this
Agreement without your consent (provided, however, that your consent will not be
required to an amendment that is deemed necessary by Gentex to ensure exemption
from or compliance with Section 409A of the Code).


14.Information. Information about you and your participation in the Plan may be
collected, recorded and held, used and disclosed for any purpose related to the
administration of the Plan. You understand that such processing of this
information may need to be carried out by Gentex and its Subsidiaries and by
third party administrators whether such persons are located within your country
or elsewhere, including the United States of America. You consent to the
processing of information relating to you and your participation in the Plan in
any one or more of the ways referred to above.


15.Severability. If any provision of this Agreement or the application of any
provision in this Agreement to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provisions so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.


16.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan will govern. The Board or the Compensation
Committee will, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of Performance
Shares. By your acceptance of the award under this Agreement, you acknowledge
receipt of a copy of the Prospectus for the Plan and your agreement to the terms
and conditions of the Plan and this Agreement.







--------------------------------------------------------------------------------





17.Successors and Assigns. Without limiting Section 6, the provisions of this
Agreement will inure to the benefit of, and be binding upon, your successors,
administrators, heirs, legal representatives and assigns, and the successors and
assigns of Gentex.


18.Governing Law. This Agreement will be governed by and construed in accordance
with the internal substantive laws of the State of Michigan, without giving
effect to any principles of conflict of laws thereof.


19.Failure to Enforce Not a Waiver. The failure of Gentex to enforce at any time
any provision of this Agreement shall in no way be construed to be a waiver of
such provision or of any other provision hereof.


20.No Shareholder Rights Prior to Issuance of Shares. You will have no rights as
a shareholder unless and until shares of Company Stock are issued pursuant to
the terms of this Agreement.


21.Relation to Other Benefits. Any economic or other benefit to you under this
Agreement or the Plan will not be taken into account or considered as salary or
compensation in determining any benefits to which you may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
Gentex, except to the extent otherwise expressly provided under any such plan,
and will not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of Gentex, except
to the extent otherwise expressly provided under any such plan.


22.Detrimental Activity.


(a)If the Board or the Compensation Committee thereof determines that you
engaged in any Detrimental Activity, then, promptly upon receiving notice of the
Board's or the Compensation Committee's finding, you shall: (i) forfeit all
rights under this Agreement to the extent it remains outstanding; (ii) return to
Gentex shares of Common Stock acquired pursuant to this Agreement to the extent
then still held by or for you; (iii) with respect to any shares of Common Stock
acquired pursuant to this Agreement that are no longer held by or for you, pay
to Gentex the Market Value Per Share of such shares of Common Stock on the date
acquired.


(b)To the extent that such shares are not returned to or amounts are not paid to
Gentex, Gentex may seek other remedies, including without limitation a set off
of the amounts so payable to it against any amounts that may be owing from time
to time by Gentex to you for any reason, including without limitation wages,
deferred compensation or vacation pay.


23.Certain Defined Terms. For purposes of this Agreement:


"Cause" shall mean (a) the intentional engagement in any acts or omissions
constituting dishonesty, breach of a fiduciary obligation, wrongdoing or
misfeasance, in each case, in connection with your duties or otherwise during
the course of your employment with Gentex; (b) the commission of a felony or the
indictment for any felony, including, but not limited to, any felony involving
fraud, embezzlement, moral turpitude or theft; (c) the intentional and wrongful
damaging of property, contractual interests or business relationships of Gentex;
(d) the intentional and wrongful disclosure of secret processes or confidential
information of Gentex in violation of an agreement with or a policy of Gentex;
(e) the continued failure to substantially perform your duties for Gentex; (f)
current alcohol or prescription drug abuse affecting work performance; (g)
current illegal use of drugs; or (h) any intentional conduct contrary to
announced policies or practices of Gentex (including, but not limited to, those
contained in Gentex's Code of Business Conduct and Ethics).


"Detrimental Activity" shall mean: (a) engaging in any activity of competition
or solicitation prohibited by any noncompete or nonsolicitation agreement
between you and Gentex; (b) the disclosure to anyone outside Gentex, or the use
in other than Gentex's business, (i) without prior written authorization from
Gentex, of any confidential, proprietary or trade secret information or material
relating to the business of Gentex and acquired by you during your employment or
other service with Gentex, or (ii) in violation of any covenant not to disclose
set forth in any agreement between you and Gentex; (c) the (i) unreasonable
failure or refusal to disclose promptly and to assign to Gentex upon request all
right, title and interest in any invention or idea, patentable or not, made or
conceived by you during your service with Gentex and relating in any manner to
the actual or anticipated business, research or development work of Gentex or
the failure or refusal to do anything reasonably necessary to enable Gentex to
secure a patent where





--------------------------------------------------------------------------------





appropriate in the United States or in other countries, or (ii) violation of any
development and inventions provision set forth in any agreement between you and
Gentex; (d) activity during your employment by Gentex that could form the basis
of your termination for Cause; or (e) if you are or were an officer of Gentex,
activity that the Board or the Compensation Committee determines entitles Gentex
to seek recovery from an officer under any policy promulgated by the Board or
the Compensation Committee as in effect on the date hereof.


"Disability" shall mean a termination of employment under circumstances that
would make you eligible to receive benefits under Gentex's long-term disability
plan, as it may be in effect from time to time, or any successor plan, program,
agreement or arrangement.


"Good Reason" shall mean the occurrence of: without your consent and without
Cause, assignment to duties materially inconsistent with your position, duties,
and responsibilities with Gentex; a material reduction by Gentex in your annual
base salary as then in effect (which is not applicable to employees generally);
or a material breach by Gentex of its obligations under this Agreement;
provided, however, you provide Gentex written notice within thirty (30) days of
such occasion and Gentex has not cured the same.


"Retirement" shall mean termination of employment (other than termination for
Cause or due to death or Disability) at or after age 60 with at least ten (10)
years of service with Gentex or at or after age 65, with at least five (5) years
of service with Gentex or a Subsidiary, in each case requiring six months
advance written notice.









